Name: Commission Regulation (EEC) No 1592/68 of 11 October 1968 supplementing, in respect of Finland, Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 Official Journal of the European Communities 12. 10 . 68 Official Journal of the European Communities No L 249/7 COMMISSION REGULATION (EEC) No 1592/68 of 11 October 1968 supplementing, in respect of Finland, Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries (4); Whereas an agency may appears on the list only if it meets the requirements of Article 7 of Regulation (EEC) No 1053/68 ; Whereas the 'Maitotaloustuotteiden Tarkastuslaitos', Helsinki, is recognized by Finland as the issuing agency for Tilsit falling within tariff subheading 04.04 E I b ) 2 ; Whereas that agency has undertaken to meet the requirements of Article 7 of Regulation (EEC) No 1053/68 ; Whereas the list appearing in the Annex to Regulation (EEC) No 1054/68 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), and in particular Article 14 (7) thereof, Whereas Commission Regulation (EEC) No 1053/68 of 23 July 1968 defining the conditions for the admission of certain milk products to certain tariff headings (2), makes the admission of products from third countries to tariff subheading 04.04 E I b) 2 listed in Annex II to Council Regulation (EEC) No 823/68 of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products (3 ), subject to the presentation of a certificate duly authenticated by an issuing agency appearing on a list to be determined; whereas that list was determined by Commission Regulation (EEC) No 1054/68 of 23 July 1968 C) OJ No L 148, 28 . 6. 1968, p . 13 . (2) OJ No L 179, 25. 7. 1968, p . 17. (3) OJ No L 151 , 30. 6. 1968, p. 3 . (4 ) OJ No L 179, 25. 7. 1968, p. 25 . Official Journal of the European Communities 19 HAS ADOPTED THIS REGULATION : Article 1 The following entry for Finland is hereby added to the Annex to Regulation (EEC) No 1054/68 : Third countries CCT heading No Issuing agency Designation Location Finland 04.04 E I b) 2 Maitotaloustuot ­ Helsinki teiden Tartastuslaitos Article 2 This Regulation shall enter into force on 14 October 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 October 1968 . For the Commission The President Jean REY